DUFOUR, J.~
The plaintiff, subcontractor for the stone work, sues the defendant contractor for the erection of the Carnegie Library in this city, for damages resulting from the fall of the front corner of the building.
The basis of the suit is that, under the contract, the defendant obligated himself to closely follow up the stone Work with protecting brick work and that his failure to do so was the cause of the accident.
The view that we take of the case enables us to eliminate all but one of the many defenses urged and to disregard much irrelevant testimony and argument.
Although, under the terms of the contract, it was the duty of the defendant to back np the stone work with brick work so as to insure safety, yet, as no time limit was assigned within which this work must be done, we must in accordance with law, assume that reasonable time was intended.
When Haley notified defendant that the stone work was completed and the brick protection work could be begun, it was between 2:30 and 3:30 in the afternoon, too *153lat'e for the brick layers to begin the work which, it is shown, would require six or seven hours to complete.
February 19th, 1912.
When Haley was informed that the matter would be attended to the next, morning he appeared to have been satisfied and to have made no objection.
On the next morning before the backing could be begun, the cornice fell.
No one seems to have anticipated any trouble and hence, we conclude, as did the trial Judge who saw and heard the witnesses, that defendant did not unduly delay his part of the work and was hot negligent.
We disregard as inadmissible the verbal testimony as to an alleged arbitration, and do not find it necessary to inquire if there was a final settlement by the parties of the original contract.
The judgment rejected the demands of both parties.
Judgment affirmed.